DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not pertain to the invention (claimed), particularly, applicant's specification appears to be directed toward an air conditions/heating system, while applicant's claims are directed toward the physical configuration of the mattress assembly. Amendment and focus are respectfully required toward the claimed invention and should be revised to reflect the physical configuration of the mattress as is being examined upon. While the abstract should be revised to reflect the focus of the application, the abstract further poses purported merits (e.g. “thereby permitting conformable sleep”). Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  "such that the strap" should probably read as "such that the first strap".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Pat. No. 4991244) in view of Aletto, JR (U.S. Pub. No. 20200237108); hereafter "Alletto".
Regarding claim 1, Walker discloses (FIGS. 5, 11-12) a mattress (as illustrated between FIGS. 11-12) comprising: a first layer (153; FIG. 12) having a first layer top (correspondent to 152) and a first layer bottom (opposite 152 about 153; FIG. 12) and extending from a first layer edge (along and correspondent to 31; FIGS. 5 and 12) to a second layer edge (along and correspondent to 33; FIGS. 5 and 12); a first side rail (31) attached to the first layer bottom proximate the first layer edge (as illustrated through FIGS. 11-12); a second side rail (33; FIG. 5) attached to the first layer bottom proximate the second layer edge (as illustrated through FIGS. 11-12); a core (21/22; FIGS. 5 and 12) positioned under the first layer bottom (as demonstrated between FIGS. 11 and 12, the bottom is wall 159, thereby locating the core under the first layer bottom) between the first side rail and the second side rail (As illustrated in FIG. 12)
However, Walker does not explicitly disclose a first strap connected to the first side rail and the second side rail at a connection location{{s}} such that the first strap extends under the core from a bottom of the first side rail to a bottom of the second side rail.
Regardless, Alletto teaches (FIGS. 1, 4B, 4D, and 10A) a mattress assembly (as illustrated in FIG. 1), wherein a plurality of rails are provided (58-64; as illustrated in FIGS. 10A) and a first strap (of a plurality as illustrated in FIGS. 4B/4D/10A) connected to the first side rail and the second side rail at a connection location{{s}} (as set forth in FIG. 10A; and further clarified in [0084]) such that the first strap extends under the core from a bottom of the first side rail to a bottom of the second side rail ([0084]: “one or a plurality of connectors, such as, for example, belts 148 and buckles 150, shown in FIG. 10A, that are configured to secure walls 58, 60, 62, 64 relative to one another and/or prevent movement of coil pack(s) 68 within cavity 66 relative to chassis 54”; and [0072]: “straps 72 that are configured to provide strength to chassis 54”)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the plurality of straps in assorted configurations as Alletto teaches (FIGS. 4B, 4D, and 10A) into the assembly and rails of Walker (as illustrated in FIGS. 5, 11, and 12). Where the results would have been predictable as both Walker and Alletto are concerned with combination bedding assemblies with side rails and top located first layers (as illustrated in FIG. 3 in Alletto; as illustrated in FIGS. 5, 11-12 in Walker). Where advantageously, the use of straps would ‘secure walls’ ‘prevent movement of the core’ and ‘provide strength to the rails’ as Alletto conveys (in [0084] and [0072] respectively). It should be understood that because the straps are connected directly to the walls/rails of Alletto (as illustrated in FIGS. 10A), the straps should similarly be attached directly to the rails of Walker (within the cover), analogous to the whole-covering of Alletto (as illustrated in FIG. 3).
Regarding claim 2, Walker in view of Alletto discloses (Walker: FIGS. 11 and 12) the mattress of claim 1, and further comprising: a mattress cover (Walker: 100; FIG. 11 and 12) enclosing the first layer, the first side rail, the second side rail, the core, and the first strap (as illustrated in FIGS. 11 and 12; with deference to the straps of Alletto as set forth in claim 1).
Regarding claim 3, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the mattress of claim 1, and further comprising: a second strap (Alletto: as illustrated in FIGS. 10A) connected to the first side rail and the second side rail such that the second strap extends under the core from the first rail bottom to the second rail bottom (as previously set forth in claim 1 prior; with deference to Alleto: FIGS. 10A), wherein the first strap and the second strap are both positioned in a longitudinal middle section of the mattress with the second strap spaced from the first strap (Alletto: as illustrated in FIG. 10A).
Regarding claim 4, Walker in view of Alletto discloses (Alletto: FIGS. 4B and 10A) the mattress of claim 1, and further comprising: a second strap (Alletto: as illustrated in FIGS. 4B with deference to FIG. 10A’s connections) connected to the first side rail and the second side rail such that the second strap extends under the core from the first rail bottom to the second rail bottom (As illustrated between FIGS. 4B and 10A), wherein the first strap crosses the second strap (As conveyed in FIG. 4B) such that the strap is connected to the first side rail between a head of the mattress and the second strap, and wherein the first strap is connected to the second side rail between a foot of the mattress and the second strap (as illustrated in FIGS. 4B).
Regarding claim 5, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the mattress of claim 1, and further comprising: a second strap (Alletto: as illustrated in FIG. 10A) connected to the first side rail and the second side rail such that the second strap extends under the core from the first rail bottom to the second rail bottom (as set forth in claim 1 prior), wherein the first side rail defines a first cutout (FIG. 10A; as clarified in [0084]: “mutual grooves” “dovetails” “openings”) and the second side rail defines a second cutout such that the first and second side rails are structurally weakened at the first and second cutouts (where a mutual groove, dovetail, or opening would represent a void in the material that is a structural weakness thereof in the context of attaching/routing the straps as clarified in [0084] and exemplified in FIG. 10A), and wherein the first and second straps connect to the first and second side rails on opposite sides of the first and second cutouts (as illustrated in FIG. 10A; clarified in [0084]).
Regarding claim 6, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the mattress of claim 1, wherein the first side rail defines a first cutout and the second side rail defines a second cutout (as previously set forth in claim 5 prior) such that the first and second side rails are structurally weakened at the first and second cutouts, and wherein the first strap is connected to the first and second side rails proximate the first and second cutouts (as previously set forth in claim 5 prior).
Regarding claim 7, Walker in view of Alletto discloses the mattress of claim 1, wherein the first layer, the first side rail, and the second side rail comprise one or more foam materials. Where the Abstract of Walker clarifies that the upper and lower members are foam members.
Regarding claim 8, Walker in view of Alletto discloses (Walker: FIGS. 5 and 12) the mattress of claim 1, wherein the core comprises an inflatable air chamber (Walker: as illustrated in FIGS. 5 and 12, 21/22 are inflatable air chambers; further clarified in the Abstract: “retain the air mattress”).
Regarding claim 9, Walker in view of Alletto discloses (Walker: FIGS. 5, 11, and 12) the mattress of claim 1, wherein the first layer, the first side rail, and the second side rail are part of an upside-down foam tub, wherein the upside-down foam tub further comprises a foot rail (Walker: 34; FIG. 5) and a head rail (Walker: 32; FIG. 5). Where Walker illustrated in FIGS. 11 and 12 that 159 is the bottom wall, therefore, the shape of 153, 33, and 31 must be of an upside-down foam tub form.
Regarding claim 11, Walker discloses (FIGS. 1, 5, 11-12) a bed (as illustrated in FIG. 1) comprising: a mattress (as illustrated between FIGS. 11-12) including: a first foam layer (153; FIG. 12; Abstract: “foam members”) having a top surface (correspondent to 152) and an opposite bottom surface (opposite 152 about 153; FIG. 12) an inflatable chamber (21/22; FIG. 12) arranged opposite to the top surface of the first foam layer (as illustrated in FIGS. 11-12); and a foam rail structure (As illustrated in FIGS. 5 and 12) including top, bottom, and opposite side form rails (32, 34, 31, and 33 respectively; FIG. 5) extending between the top and bottom foam rails (as illustrated between FIGS. 5 and 12), the foam rail structure extending from a periphery of the first foam layer (As illustrated between FIGS. 5 and 12) and configured to surround the inflatable chamber (As illustrated between FIGS. 5 and 12)
However, Walker does not disclose a plurality of straps, each having opposite ends attached to the opposite side foam rails, respectively, and extending across the inflatable chamber between the opposite side foam rails.
Regardless, Alletto teaches (FIGS. 1, 4B, 4D, and 10A) a mattress assembly (as illustrated in FIG. 1), wherein a plurality of rails are provided (58-64; as illustrated in FIGS. 10A) and a plurality of straps (as illustrated in FIGS. 4B/4D/10A) each having opposite ends attached to the opposite side foram rails (as set forth/illustrated in FIG. 10A; and further clarified in [0084]) such that the first strap extends across the inflatable chamber between the opposite side foam rails ([0084]: “one or a plurality of connectors, such as, for example, belts 148 and buckles 150, shown in FIG. 10A, that are configured to secure walls 58, 60, 62, 64 relative to one another and/or prevent movement of coil pack(s) 68 within cavity 66 relative to chassis 54”; and [0072]: “straps 72 that are configured to provide strength to chassis 54”)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the plurality of straps in assorted configurations as Alletto teaches (FIGS. 4B, 4D, and 10A) into the assembly and rails of Walker (as illustrated in FIGS. 5, 11, and 12). Where the results would have been predictable as both Walker and Alletto are concerned with combination bedding assemblies with side rails and top located first layers (as illustrated in FIG. 3 in Alletto; as illustrated in FIGS. 5, 11-12 in Walker). Where advantageously, the use of straps would ‘secure walls’ ‘prevent movement of the core’ and ‘provide strength to the rails’ as Alletto conveys (in [0084] and [0072] respectively). It should be understood that because the straps are connected directly to the walls/rails of Alletto (as illustrated in FIGS. 10A), the straps should similarly be attached directly to the rails of Walker (within the cover), analogous to the whole-covering of Alletto (as illustrated in FIG. 3).
Regarding claim 12, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the bed of claim 11, wherein the plurality of straps are arranged to extend across a bottom of the mattress (with deference to Alletto: as illustrated in FIGS. 10A).
Regarding claim 13, Walker in view of Alletto discloses (Walker: FIGS. 1; Alletto: FIGS. 1) the bed of claim 11, further comprising a foundation (Walker: 11; FIG. 1) configured to support the mattress, wherein the plurality of straps are disposed between a bottom of the mattress and a top of the foundation. Where as illustrated in Alletto (FIG. 1), the straps are similarly located above the foundation and would be beneath the bottom of the mattress, and would be reflected in the combination of claim 11.
Regarding claim 14, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the mattress system of claim 11, further comprising: a plurality of fastening elements (Alletto: [0084]) configured to attach the plurality of straps onto the opposite side foam rails (Alletto: as illustrated in FIG. 10A and further clarified in [0084]).
Regarding claim 15, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the mattress system of claim 14, wherein the plurality of fastening elements includes adhesive tapes (Alletto: [0084]: “adhesives” as applied to belts/straps would result in an adhesive tape) applied between the foam rail structure and the ends of the straps (Alletto: as illustrated in FIG. 10A and clarified in [0084]).
Regarding claim 16, Walker in view of Alletto discloses (Alletto: FIGS. 10A) the mattress system of claim 11, wherein the foam rail structure includes a notch (Alletto: deferring to FIG. 10A, with clarity in [0084]: “mutual grooves” and “dovetails”), and at least one of the plurality of straps is attached to the foam rail structure adjacent the notch (as illustrated in FIG. 10A and clarified in [0084]).
Regarding claim 17, Walker in view of Alletto discloses (Alletto: FIGS. 4D and 10A) the mattress system of claim 11, wherein the plurality of straps extend to be parallel with each other between the opposite side foam rails (Alletto: as demonstrated in FIG. 4D with deference to FIG. 10A).
Regarding claim 18, Walker in view of Alletto discloses (Alletto: FIGS. 4B and 10A) the mattress system of claim 11, wherein at least two of the plurality of straps cross over each other between the opposite side foam rails (Alletto: as demonstrated in FIG. 4D with deference to FIG. 10A).
Regarding claim 19, Walker in view of Alletto discloses (Walker: FIGS. 11 and 12) the mattress system of claim 11, further comprising a mattress cover (Walker: 100; FIG. 11 and 12) at least partially enclosing the foam layer, the inflatable chamber, the foam rail structure, and the plurality of straps (as illustrated in FIGS. 11 and 12; with deference to the straps of Alletto as set forth in claim 1).
Regarding claim 20, Walker in view of Alletto discloses (Walker: FIGS. 1; Alletto: FIGS. 1) the mattress system of claim 1, wherein the mattress is configured to be positioned on a foundation (Walker: 11; FIG. 1), wherein the plurality of straps are disposed between a bottom of the mattress and a top of the foundation. Where as illustrated in Alletto (FIG. 1), the straps are similarly located above the foundation and would be beneath the bottom of the mattress, and would be reflected in the combination of claim 1.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Alletto in further view of Wortman et al. (U.S. Pat. No. 5794289); hereafter “Wortman” and itself.
Regarding claim 10, Walker in view of Alletto discloses (Alletto: FIGS. 4B and 10A) the mattress of claim 1, and further comprising: a second strap (Alletto: as illustrated in FIG. 10A) connected to the first side rail and the second side rail (as illustrated between FIGS. 4B and 10A) such that the second strap extends under the core from the first rail bottom to the second rail bottom (As illustrated in FIGS. 10A).
However, Walker does not disclose a first air hose extending through the first side rail between the first strap and the second strap; and a second air hose extending through the second side rail between the first strap and the second strap.
Regardless, Wortman teaches (FIGS. 1 and 4) a bedding assembly (as illustrated in FIGS. 1 and 4) where a side rail is provided adjacent a first layer (as illustrated in FIGS. 1 and 4) where a first air hose extending through the first side rail between the first strap and the second strap is provided (where [8, 15-24] clarifies there to be holes applied to the frame 104 to pass hoses).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the holes (and air hoses thereof) of Wortman (112/114; as clarified in [8, 15-24] into both side rails of Walker (as illustrated in FIGS. 5, 11-12). Where the results would have been predictable as both Walker and Wortman are concerned with combinate bedding structures. Where advantageously, locating the air hoses upward and through the side rails would mitigate flexure of the hoses or valves, thereby reducing wear and tear and prolonging longevity of the fluid assembly. Where it would further be obvious to incorporate two holes of symmetrical nature in accordance with Walker’s disclosure, necessitating two air pump inlets/hoses that branch from each other (23/24; FIG. 5) for two separately operable air chambers (as illustrated in FIG. 1 and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art on mattresses, configurations thereof, securement systems, air flow configurations, and bedding assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/27/2022